Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Parkview Nursing and Rehabilitation Center
(CCN: 18-5171),

Petitioner
Vv.

Centers for Medicare and Medicaid Services.
Docket No. C-09-366
Decision No. CR2353

Date: April 8, 2011

DECISION

Petitioner, Parkview Nursing and Rehabilitation Center, was not in substantial
compliance with program participation requirements from December 27, 2008 through
February 6, 2009, due to violations of 42 C.F.R. §§ 483.483.25(h) and 483.75.' There is
a basis for the imposition of an enforcement remedy. The determination that the
deficiencies posed immediate jeopardy was not clearly erroneous. The civil money
penalty (CMP) of $4,250 per day from December 27, 2008 through February 6, 2009, a
total CMP of $178,500, is reasonable.

I. Background
Petitioner is located in Paducah, Kentucky, and participates in Medicare as a skilled

nursing facility (SNF) and the state Medicaid program as a nursing facility (NF). On
February 5, 2009, Petitioner was surveyed by the Kentucky Division of Health Care

' Citations are to the version of the Code of Federal Regulations (C.F.R.) in effect at the
time of the survey, unless otherwise indicated.
(state agency) and found not in compliance with program participation requirements.
The Centers for Medicare and Medicaid Services (CMS) notified Petitioner by letter
dated February 12, 2009, that it was imposing the following enforcement remedies: a
CMP of $4,250 per day effective December 27, 2008 and continuing until immediate
jeopardy was removed or Petitioner’s provider agreement was terminated; a discretionary
denial of payment for new admissions (DPNA) effective February 14, 2009; and
termination of Petitioner’s participation effective February 28, 2009, if Petitioner did not
return to substantial compliance before that date. CMS also notified Petitioner that
Petitioner was ineligible to conduct a nurse aide training and competency evaluation
program (NATCEP) for a period of two years; however, the parties stipulated that
Petitioner did not have a NATCEP, and they agreed that there is no issue related to
NATCEP authority in this case. CMS notified Petitioner by letter dated February 24,
2009, that a revisit survey conducted on February 17, 2009, determined that: Petitioner
returned to substantial compliance on February 13, 2009; the CMP would not continue to
accrue after February 6, 2009; and the DPNA and termination would not be effectuated.
Joint Stipulation of Fact.

Petitioner requested a hearing before an administrative law judge (ALJ) on March 27,
2009. The case was assigned to me for hearing and decision on April 14, 2009, and an
Acknowledgement and Prehearing Order was issued at my direction. On February 9 and
10, 2010, I convened a hearing in Paducah, Kentucky, and a 441-page transcript (Tr.) of
the proceedings was prepared. CMS offered CMS exhibits (CMS Exs.) 1 through 20 that
were admitted as evidence. Tr. at 22. Petitioner offered Petitioner exhibits (P. Exs.) 1
through 40, and P. Exs. 1 through 36 and 38 through 40 were admitted as evidence. Tr.
at 27. CMS called the following witnesses: Surveyor Barbara Huddleston, RN; and
Surveyor Brenda Williams-Ambrose, RN. Petitioner called the following witnesses:
Carla Kaylor, LPN; Patricia Weisenberger, Petitioner’s Social Worker; Carey Webb,
Petitioner’s Maintenance Director; and Lori Moberly, Petitioner’s Administrator. CMS
filed its post-hearing brief (CMS Br.) on April 15, 2010 and waived a reply brief.
Petitioner filed its post-hearing brief on April 14, 2010 (P. Br.) and its reply brief (P.
Reply) on May 10, 2010.

II. Discussion
A. Issues
The issues in this case are:

Whether there is a basis for the imposition of an enforcement
remedy; and

Whether the remedy imposed is reasonable.
B. Applicable Law

The statutory and regulatory requirements for participation by a long-term care facility
are found at sections 1819 (SNF) and 1919 (NF) of the Social Security Act (Act) and at
42 C.F.R. Part 483. Section 1819(h)(2) of the Act vests the Secretary of Health and
Human Services (Secretary) with authority to impose enforcement remedies against a
SNF for failure to comply substantially with the federal participation requirements
established by sections 1819(b), (c), and (d) of the Act.” Pursuant to section
1819(h)(2)(C), the Secretary may continue Medicare payments to a SNF not longer than
six months after the date the facility is first found not in compliance with participation
requirements. Pursuant to section 1819(h)(2)(D), if a SNF does not return to compliance
with participation requirements within three months, the Secretary must deny payments
for all individuals admitted to the facility after that date — commonly referred to as the
mandatory or statutory DPNA. In addition to the authority to terminate a noncompliant
SNF’s participation in Medicare, the Act grants the Secretary authority to impose other
enforcement remedies, including a discretionary DPNA, CMPs, appointment of
temporary management, and other remedies such as a directed plan of correction. Act §
1819(h)(2)(B).

The Secretary has delegated to CMS and the states the authority to impose remedies
against a long-term care facility that is not complying substantially with federal
participation requirements. “Substantial compliance means a level of compliance with
the requirements of participation such that any identified deficiencies pose no greater risk
to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by sections 1819(b), (c), and (d) of the Act or the Secretary’s
regulations at 42 C.F.R. Part 483, Subpart B. State survey agencies survey facilities that
participate in Medicare on behalf of CMS to determine whether the facilities are
complying with federal participation requirements. 42 C.F.R. §§ 488.10-.28, 488.300-
335. The regulations specify the enforcement remedies that CMS may impose if a
facility is not in substantial compliance with Medicare requirements. 42 C.F.R.

§ 488.406.

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper
range of a CMP, $3,050 per day to $10,000 per day, is reserved for deficiencies that pose
immediate jeopardy to a facility’s residents and, in some circumstances, for repeated

> Section 1919(h)(2) of the Act gives similar enforcement authority to the states to
ensure that NFs comply with their participation requirements established by sections
1919(b), (c), and (d) of the Act.
deficiencies. 42 C.F.R. § 488.438(a)(1)(i), (d)(2). “Immediate jeopardy means a
situation in which the provider’s noncompliance with one or more requirements of
participation has caused, or is likely to cause, serious injury, harm, impairment, or death
to a resident.” 42 C.F.R. § 488.301 (emphasis in original). The lower range of a CMP,
$50 per day to $3,000 per day, is reserved for deficiencies that do not constitute
immediate jeopardy, but either cause actual harm to residents or cause no actual harm but
have the potential for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii).

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose an enforcement remedy. Act §§
1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). The hearing before an
ALJ is a de novo proceeding. Residence at Salem Woods, DAB No. 2052 (2006); Cal
Turner Extended Care, DAB No. 2030 (2006); Beechwood Sanitarium, DAB No. 1906
(2004); Emerald Oaks, DAB No. 1800, at 11 (2001); Anesthesiologists Affiliated, DAB
CR65 (1990), aff'd, 941 F.2d 678 (8th Cir. 1991). A facility has a right to appeal a
“certification of noncompliance leading to an enforcement remedy.” 42 C.F.R. §§
488.408(g)(1), 488.330(e), 498.3. However, the choice of remedies or the factors CMS
considered when choosing remedies are not subject to review. 42 C.F.R. §
488.408(g)(2). A facility may only challenge the scope and severity level o
noncompliance determined by CMS if a successful challenge would affect the range of
the CMP that may be imposed or impact the facility’s authority to conduct a NATCEP.
42 C.F.R. §§ 498.3(b)(14), (d)(10)(i). The CMS determination as to the level of
noncompliance, including the finding of immediate jeopardy, “must be upheld unless it is
clearly erroneous.” 42 C.F.R. § 498.60(c)(2). Woodstock Care Ctr., DAB No. 1726, at
9, 38 (2000), aff'd, 363 F.3d 583 (6th Cir. 2003). The Departmental Appeals Board (the
Board) has long held that the net effect of the regulations is that a provider has no right to
challenge the scope and severity level assigned to a noncompliance finding, except in the
situation where that finding was the basis for an immediate jeopardy determination. See,
e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB No. 1750 (2000).
ALJ Review of a CMP is subject to 42 C.F.R. § 488.438(e).

The standard of proof, or quantum of evidence required, is a preponderance of the
evidence. The Board has previously addressed the allocation of the burden of persuasion,
and I find the reasoning of the Board persuasive, despite Petitioner’s arguments to the
contrary. However, as discussed hereafter, the allocation of the burden does not impact
my decision in this case. CMS has the burden of coming forward with the evidence and
making a prima facie showing of a basis for imposition of an enforcement remedy.
Petitioner bears the burden of persuasion to show by a preponderance of the evidence that
it was in substantial compliance with participation requirements or any affirmative
defense. Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004); Batavia Nursing
& Convalescent Ctr., DAB No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Ctr.
v. Thompson, 129 F. App’x 181 (6th Cir. 2005); Emerald Oaks, DAB No. 1800; Cross
Creek Health Care Ctr., DAB No. 1665 (1998); Hillman Rehab. Ctr., DAB No. 1611
(1997), No. 98-3789, 1999 WL 34813783 (D.N.J. May 13, 1999).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text, followed by my findings of fact and
analysis. CMS alleges, based upon the survey that ended February 5, 2009, that
Petitioner was not in substantial compliance with program participation requirements
from December 27, 2008 through February 6, 2009, due to violations of 42 C.F.R.

§§ 483.20(g)-(j) (Tag F278), 483.20(d), and 483.20(k)(1) (Tag F279); 483.25(h) (Tag
F323); 483.75 (Tag F490); and 483.75(0)(1) (Tag F520). CMS alleges that each of the
alleged violations posed immediate jeopardy to Petitioner’s residents.

I have carefully considered all the evidence, including the documents and the testimony
at hearing, and the arguments of both parties, though not all may be specifically discussed
in this decision.’ I discuss in this decision the credible evidence given the greatest weight
in my decision-making. The fact that evidence is not specifically discussed should not be
considered sufficient to rebut the presumption that I considered all the evidence and
assigned such weight or probative value to the credible evidence that I determined
appropriate within my discretion as an ALJ. There is no requirement for me to discuss
the weight given every piece of evidence considered in this case, nor would it be
consistent with notions of judicial economy to do so.

1. Petitioner did not violate 42 C.F.R. § 483.20 (g) through (j) as
alleged under Tag F278 for the survey that ended on February 5, 2009.

2. Petitioner did not violate 42 C.F.R. § 483.20(d) and (k)(1) as alleged
under Tag F 279 for the survey that ended on February 5, 2009.

3. Petitioner violated 42 C.F.R. § 483.25(h) as alleged under Tag F323
for the survey that ended on February 5, 2009, and the violation posed
arisk for more than minimal harm.

4. Petitioner violated 42 C.F.R. § 483.75 as alleged under Tag F490 for
the survey that ended on February 5, 2009, and the violation posed a
risk for more than minimal harm.

> “Credible evidence” is evidence that is worthy of belief. Black’s Law Dictionary 596
(18" ed. 2004). The “weight of evidence” is the persuasiveness of some evidence
compared to other evidence. Jd. at 1625.
5. The declaration of immediate jeopardy related to the deficiencies
based on violations of 42 C.F.R. §§ 483.25(h) and 483.75 was not
clearly erroneous.

a. Facts

All the alleged deficiencies are related to Resident 1. Resident 1 was 84 years old in the
fall of 2008, when the incidents occurred that are the bases for the alleged deficiencies.
She was first admitted to Petitioner in January 2006, and she was readmitted on October
21, 2008, following an October 18, 2008 hospital admission due to two unwitnessed falls
that resulted in stitches and complaints of dizziness. P. Exs. 4, 5; CMS Exs. 8, at 1; 9, at
29-31.

Resident 1’s diagnoses included: Alzheimer’s disease with dementia; severe osteoporosis
with a history of pelvic fractures; coronary artery disease; hypertension and hypotension;
a history of cerebrovascular accident; anxiety; and depression. P. Exs. 4-5; CMS Ex. 8,
at 9. Her Minimum Data Set (MDS) with an assessment reference date of October 28,
2008, shows that her memory was intact, and she was assessed as retaining modified
independence in cognitive skills for daily decision-making, i.e., she had some difficulty
in new situations only. She was assessed as usually understanding others, perhaps due in
part to her impaired hearing, and she had no limit identified with being understood. CMS
Ex. 8, at 7. She was assessed as requiring extensive assistance of one person for bed
mobility, transfers, walking in her room, locomotion on and off her unit, dressing, toilet
use, personal hygiene, and bathing. CMS Ex. 8, at 8. Resident 1’s primary means of
locomotion was her wheelchair, and she could wheel herself. CMS Ex. 8, at 9. The
MDS correctly reflects that she had fallen within the past 30 days. CMS Ex. 8, at 10.
Resident 1’s Resident Assessment Protocol (RAP) worksheets dated November 2, 2008,
show that she was assessed as being at risk for falls and cognitive loss, among other
things. CMS Ex. 8, at 27, 33, 37.

Resident | had care plans for cognitive impairment and falls, among others. CMS Ex. 8,
at 44, 47; P. Ex. 11, at 3, 6. She was assessed as at risk for falls on October 28, 2008, and
the recommended interventions of adding non-skid strips by her bed and in front of her
tall cabinet are included in her care plan. Tab alarms while in bed and wheelchair and
ongoing medication adjustments were also interventions. CMS Exs. 5, at 42; 8, at 47; P.
Exs. 7, at 1-2; 11, at 6; 30, at 1. A physician’s order dated November 15, 2008, required
tab alarms while in bed or wheelchair with regular checks to ensure they were in working
condition. P. Ex. 14, at 7.

In May 2008, Resident | was assessed as not at risk for elopement. However, on October
13, 2008 and October 28, 2008, she was assessed as at risk for elopement. CMS Ex. 8, at
52-53; P. Ex. 6, at 1-2. Resident 1 had a physician’s order dated October 13, 2008, that
required her to wear a Wander Guard® alarm bracelet at all times due to her risk for
elopement. P. Ex. 14, at 1. The Wander Guard®, a typical intervention to address a risk
for elopement, is not listed as an intervention on the care plans admitted as evidence, and
there is no care plan in evidence that addresses Resident 1’s risk for elopement. P. Ex.
11, at 1-7; CMS Ex. 8, at 42-48. Daily care guides dated February 2 and 3, 2009, more
than three months after the physician’s order was issued, list a “secure care bracelet,”
which is similar to a Wander Guard® bracelet. CMS Ex. 8, at 49-50; Tr. 301-02.

Petitioner’s facility includes a courtyard that is surrounded on all sides by various wings
of the facility, but has no roof to keep out the elements. CMS Ex. 5, at 7. There is no
dispute that on November 15, 2008, Resident 1 was found on the ground in the courtyard,
her wheelchair was upright on the pavement, and minutes before she was observed inside
the facility indicating that she was looking for her house. It is undisputed that on
December 13, 2008, at 7:25 p.m., a nurse assistant found Resident on the floor, and her
tab alarm was sounding. CMS Ex. 9, at 17-18. It is also undisputed that on December
27, 2008, at about 7:35 p.m., a staff member heard someone yelling in the courtyard. The
staff member found Resident | sitting on the ground on her buttocks in water and calling
for help. It was raining steadily at the time, and the resident was wet and muddy. Her
wheelchair was about twenty feet away, and the tab alarms were attached to the resident’s
wheelchair but not to the resident when she was found. P. Ex. 31, at 1; CMS Ex. 5, at 28,
32, 45; CMS Ex. 9, at 12. The temperature at the time of the incident was approximately
sixty-one degrees Fahrenheit with rain and thunderstorms. P. Ex. 29, at 3. Petitioner’s
staff assessed the resident’s temperature as ninety-six and two tenths degrees Fahrenheit
immediately after the incident. CMS Ex. 5, at 33. The resident was placed in a whirlpool
bath, and she was observed to be shivering and to have a blue tinge to her fingers and
knees. CMS Ex. 9, at 12; P. Ex. 15, at 15.

b. Analysis

A facility is required to “conduct initially and periodically a comprehensive, accurate,
standardized, reproducible assessment of each resident’s functional capacity.” 42 C.F.R.
§ 483.20. The regulation specifically requires that the assessment accurately reflect the
resident’s status. 42 C.F.R. § 483.20(g). The regulation also requires that: the
assessment be conducted or coordinated by a registered nurse (42 C.F.R. § 483.20(h)); a
registered nurse must sign and certify completion of the assessment, and all professionals
who completed a portion of the assessment must sign and certify the assessment (42
C.F.R. § 483.20(i); and anyone who falsely signs or certifies, or causes another to falsely
sign or certify, is subject to a CMP (42 C.F.R. § 483.20(j)). The surveyors allege under
Tag F278 that Petitioner violated 42 C.F.R. § 483.20(g) through (j) because Petitioner
failed to “accurately assess the resident’s wandering and exit seeking behaviors,” and that
resulted in a failure to care plan and implement interventions to ensure Resident 1’s
safety. CMS Ex. 1, at 2. More specifically, the surveyors allege that the MDS with an
assessment reference date of October 28, 2008, does not assess Resident | as engaging in
“wandering” behavior, which is defined on the MDS as moving “with no rational
purpose, seemingly oblivious to needs or safety.” P. Ex. 9, at 3. The surveyors allege
that Resident 1 attempted to leave or elope from the facility on October 13, 2008 and
indicate that the elopement attempt should have been considered wandering behavior.
CMS Ex. 1, at 3. Because I conclude that Petitioner violated 42 C.F.R. § 483.25 and that
violation is sufficient to support the modest CMP in this case, it is not necessary to
analyze the surveyor’s error in great detail. It is sufficient to note that there is ground for
a reasonable difference of opinion among professionals as to whether “wandering
behavior” and “elopement” or “exit seeking behaviors” are synonymous, sometimes or
always.

In the case of Resident 1, the evidence of record does not show that she was wandering,
i.e., moving with no rationale purpose and oblivious to needs or safety. Rather than
wandering, the evidence shows that in October 2008, Resident | deliberately attempted to
follow staff out the front door at shift change for the purpose of leaving the facility. CMS
Ex. 8, at 53. The surveyors clearly confused the concept of wandering and elopement,
concepts that are more clearly distinguished by the State Operations Manual (SOM), app.
PP, Tag F323. The evidence does not show that Resident 1 engaged in “wandering” prior
to completion of the October MDS, and, thus, Petitioner committed no error on the MDS
by not assessing Resident | as wandering. I also note that there is no section of the MDS,
such as that at P. Ex. 9 for example, which specifically addresses elopement. Although
there is no place to reflect an assessment of elopement risk on the MDS, the evidence
clearly shows that Resident 1 was assessed for her elopement risk (P. Ex. 60), and, as
discussed hereafter, a care planned intervention of using a Wander Guard® as a form of
supervision was developed and implemented. Accordingly, I conclude that there was no
violation of 42 C.F.R. § 483.20(g) through (j) (Tag F278).

A SNF is required to develop a comprehensive care plan for each resident that meets the
resident’s medical, nursing, mental, and psychosocial needs that are identified by the
comprehensive assessment that is reflected by the MDS. 42 C.F.R. § 483.20(d) and (k).
The surveyors allege under Tag F279 that Petitioner violated this regulation because it
failed to develop “care plan interventions” for Resident 1’s restless behavior and her
wandering and exit seeking. CMS Ex. 1, at 8. I agree with the surveyors, based upon the
copies of Resident 1’s comprehensive care plan that are in evidence (P. Ex. 11, at 1-7;
CMS Ex. 8, at 42-48), that there is no specific document that is captioned “care plan” that
addresses wandering or exit seeking behavior. I have already noted that I do not see
evidence that supports characterizing Resident 1’s behavior as wandering within the
meaning of the definition used on the MDS. There is no question, however, that Resident
1 did seek to exit Petitioner’s facility and elope.

However, the surveyors and CMS are in error in alleging a deficiency under Tag F279 for
two reasons. First, it is clear that a physician issued an order on October 13, 2008 for
Resident 1 to wear a Wander Guard® at all times due to her risk for elopement. P. Ex.
14, at 1. The order reflects that the resident was both assessed as at risk for elopement
and that there was a planned intervention to use the Wander Guard® as a form of
supervision to prevent an elopement. There is no evidence that suggests that the Wander

Guard® was not consistently used as ordered

December 27, 2008 incident states that Resident 1 was wearing

bracelet but she went out the door to the interi
Guard® alarm system installed. P. Ex. 31, at

error because the regulations do not specify that a care plan be

way or that particular items be included in the

after October 13, 2008. The report for the
her Wander Guard®,

or courtyard, which did not have a Wander
1. Second, the surveyors and CMS are in
locumented in a particular
“comprehensive care plan.” Petitioner’s

elopement policy requires that appropriate interventions to address a risk for elopement

be included in a resident’s plan of care, but it d

care. P. Ex. 27, at2. The SOM explains that,
records are adequate under the documentation
the surveyor is to consider whether there is en
care programs, to revise the program when net

status of the resident. The surveyor is to assess how the clinica

managing the resident’s care and progress. T!

loes not specify the form of the plan of
in assessing whether a resident’s clinical
requirement of 42 C.F.R. § 483.75(1)(1),
ough documentation for staff to conduct
cessary, and to respond to the changing
record is used in

e regulation requires that the clinical

record contain sufficient evidence to identify the resident, a record of assessments, the

plan of care and services provided, the results
progress notes. SOM, app. PP, F514; 42 C.F.
regulation do not specify the form to be used

not allege a violation of 42 C.F.R. § 483.75(1).
clinical records for Resident 1 were inadequat
Resident 1 had a comprehensive care plan. T!
assessed as an
Guard® as a form of supervision. While the i
was not listed on the comprehensive care plan.
evidence that tl
to know that its use was required. According:
42 C.F.R. § 483.20(d) and (k)(1) (Tag F279).

of any preadmiss
R. § 483.75(1). The SOM and the

‘or a care plan. The surveyors and CMS do
, and I have no basis for finding Petitioner’s
e. The records in evidence show that

he evidence also shows that Resident 1 was

ion screening, and

elopement risk and that there was a planned intervention to use a Wander

ntervention of using the Wander Guard®
, the evidence of its use is sufficient

e intervention was sufficiently documented in the clinical record for staff

ly, I conclude that there was no violation of

I conclude that Petitioner did violate 42 C.F.R. § 483.25(h) and that the violation posed a

risk for more than minimal harm to Resident

. The general quality of care regulation, 42

C.F.R. § 483.25, requires that a facility ensure that each resident receives necessary care

and services to attain or maintain the resident
psychosocial well-being, in accordance with t
and plan of care that the resident’s care planni

s highest practicable physical, mental, and
ie resident’s comprehensive assessment
ing team developed in accordance with 42

C.F.R. § 483.20. The quality of care regulations impose specific obligations upon a
facility related to accident hazards and accidents.

The facility must ensure that —

(1) The resident environment remains as free of
accident hazards as is possible; and
10

(2) Each resident receives adequate supervision and
assistance devices to prevent accidents

42 C.F.R. § 483.25(h). The SOM instructs surveyors that the intent of 42 C.F.R. §
483.25(h)(1) and (h)(2) is “to ensure the facility provides an environment that is free
from accident hazards over which the facility has control and provides supervision and
assistive devices to each resident to prevent avoidable accidents.” The facility is
expected to: identify, evaluate, and analyze hazards and risks; implement interventions to
reduce hazards and risks; and monitor the effectiveness of interventions and modify them
when necessary. SOM, app. PP, Tag F323.

The Board has provided interpretative guidance for adjudicating alleged violations of 42
C.F.R. § 483.25(h)(1), stating that the standard in the regulation “places a continuum of
affirmative duties on a facility. A facility must determine whether any condition exists in
the environment that could endanger a resident's safety. If so, the facility must remove
that condition if possible, and, when not possible, it must take action to protect residents
from the danger posed by that condition ... Where a facility alleges (or shows) that it did
not know that a hazard existed, the facility cannot prevail if it could have reasonably
foreseen that an endangering condition existed either generally or for a particular resident
or residents.” Maine Veterans’ Home — Scarborough, DAB No. 1975, at 6-7 (2005).

The Board has also explained the requirements of 42 C.F.R. § 483.25(h)(2) in numerous
decisions. Golden Living Ctr. — Riverchase, DAB No. 2314, at 7-8 (2010); Eastwood
Convalescent Ctr., DAB No. 2088 (2007); Century Care of Crystal Coast, DAB No.
2076 (2007), aff'd, Century Care of the Crystal Coast, 281 F. App’x 180 (4th Cir. 2008);
Liberty Commons Nursing and Rehab - Alamance, DAB No. 2070 (2007); Golden Age
Skilled Nursing & Rehab. Ctr., DAB No. 2026 (2006); Estes Nursing Facility Civic Ctr.,
DAB No. 2000 (2005); Northeastern Ohio Alzheimer’s Research Ctr., DAB No. 1935
(2004); Woodstock Care Ctr., DAB No. 1726 (2000), aff’d, Woodstock Care Ctr. v.
Thompson, 363 F.3d 583 (6th Cir. 2003). Section 483.25(h)(2) does not make a facility
strictly liable for accidents that occur, but it does require that a facility take all reasonable
steps to ensure that a resident receives supervision and assistance devices that meet his or
er assessed needs and mitigates foreseeable risks of harm from accidents. Woodstock
Care Ctr. v. Thompson, 363 F.3d at 589 (holding a SNF must take “all reasonable
precautions against residents’ accidents”).

A facility is permitted the flexibility to choose the methods of supervision it uses to
prevent accidents, but the chosen methods must be adequate under the circumstances.
Whether supervision is “adequate” depends in part upon the resident’s ability to protect
imself or herself from harm. Jd. Based on the regulation and the cases in this area,
CMS meets its burden to show a prima facie case if the evidence demonstrates that the
acility failed to provide adequate supervision and assistance devices to prevent
accidents, given what was reasonably foreseeable. Alden Town Manor Rehab. & HCC,

11

DAB No. 2054, at 5-6, 7-12 (2006). An “accident” is an unexpected, unintended event
that can cause a resident bodily injury, excluding adverse outcomes associated as a direct
consequence of treatment or care (e.g., drug side effects or reactions). SOM, App. PP,
Tag F323; Woodstock Care Ctr., DAB No. 1726, at 4.

The surveyors allege, under Tag F323, that Petitioner violated 42 C.F.R. § 483.25(h)
because Petitioner failed to supervise Resident 1, and she fell. There is no dispute that:
on December 27, 2008, Resident 1 was found on the ground in the interior courtyard; she
was unsupervised at the time of the accident; and the evidence supports an inference that
she fell from her wheelchair or while trying to transfer from the wheelchair. P. Br. at 1-2,
6, 21. Resident 1 was previously assessed as at risk for falls and to be an elopement risk.
Also, she had previously fallen in the same courtyard while unsupervised. It was
foreseeable that Resident 1 could fall again in the courtyard if unsupervised. Given her
diagnosis of severe osteoarthritis, it was also foreseeable that she could suffer more than
minimal harm if she fell. This record adequately supports my conclusion that CMS has
made a prima facie showing of a violation of 42 C.F.R. § 483.25(h). Golden Living Ctr.
— Riverchase, DAB No. 2314, at 9-10. The issue then is whether Petitioner has rebutted
the prima facie showing or established an affirmative defense.

Petitioner correctly points out that Resident 1 was at risk for harm for falling anywhere in
the facility, not just the enclosed courtyard. P. Br. at 21; P. Reply at 18. There is no
question that Resident 1 suffered several falls. Petitioner’s position that the courtyard
presented no greater risk for falls by Resident | than the interior spaces of the facility is
not inconsistent with the evidence. However, Petitioner cannot deny that Resident 1,
after falling in the interior courtyard on December 27, 2008, was exposed to the elements
outside that she would not be exposed to inside, including rain, wet ground, and a
temperature of sixty-one degrees Fahrenheit, well below normal interior temperatures.

Petitioner argues that it appropriately protected Resident 1 from foreseeable accident
hazards. Petitioner argues that it did assess and plan to mitigate Resident 1’s general risk
for falls. P. Br. at 21. Both parties discuss at length the potential for increased risks that
the interior courtyard posed. CMS argues that the courtyard was not a “safe area” for
Resident 1 due to the irregular surfaces and the fact that Resident 1 had fallen there
before. CMS does not argue that an interior courtyard is inherently unsafe for all
residents, or that interior courtyards or exterior spaces should never be accessible by
residents. Rather, CMS correctly focused upon whether it was safe for Resident | to be
in the Petitioner’s courtyard unsupervised. CMS Br. at 22. Petitioner argues that staff
did not perceive that “the courtyard per se enhanced” Resident 1’s risk for falls. P. Br. at
21-22. Petitioner argues that CMS presented no evidence that staff did anything wrong
on December 27, 2008. P Br. at 22-23. Because CMS made a prima facie showing of a
deficiency, the burden is upon Petitioner to show that staff did nothing wrong on
December 27, 2008, not CMS.

12

It is for Petitioner to show that staff took all reasonable steps to mitigate the foreseeable
risk that Resident 1 would suffer an accident, such as following the resident’s care plan,
making the courtyard safe for her access, supervising her access, or preventing her
unsupervised access. As already noted, the risk that Resident 1 would fall was
foreseeable based upon her history of falls and falls assessment and that she would fall in
the courtyard was foreseeable as she had fallen there before. Petitioner asks that I give
great weight to the testimony of Resident 1’s caregivers who knew and planned care for
her. Petitioner asserts that staff knew that: Resident 1 enjoyed the courtyard; being in
the courtyard had a therapeutic effect for her; and it would not be in Resident 1’s best
interest to restrict her freedom to access that courtyard. P. Ex. 24. Ihave no doubt that
staff perceived that Resident 1 enjoyed the courtyard and that it had a therapeutic effect
for her, those matters are clearly within the scope of knowledge and expertise of staff.
Whether or not it was reasonable to give Resident | unrestricted access to the courtyard
at any time of day and during any weather, however, is really the question of whether
Petitioner took all reasonable steps to mitigate the foreseeable risk of Resident 1 suffering
an accident. That is the issue I must resolve. Whether Petitioner properly balanced the
therapeutic benefit of Resident 1 accessing and using the courtyard against the need to
mitigate the foreseeable risk to Resident | of falling, is another way of viewing the issue.
Petitioner assessed Resident | to be at risk for falls and had a care plan to address that
risk. However, based upon my analysis of the evidence, I conclude that Petitioner failed
to monitor and evaluate the effectiveness of its interventions and implement new
interventions as necessary to protect Resident 1 from the foreseeable risk that she would
fall, inside or outside.

Petitioner’s Nurse’s Notes show that on September 22, 2008, Resident 1’s Trazodone,
which is used to treat anxiety and depression, was discontinued at the recommendation of
the pharmacist. The Nurse’s Notes show that on October 1, 2008, the resident was
experiencing increased anxiety about her daughters. On October 13, 2008, she expressed
the desire to leave the facility and attempted to leave by following staff out the door. The
Wander Guard® bracelet was initiated at that time. On October 16, 2008, the resident
was reported to be very disoriented, she feared that a robber was in the facility, she feared
for her family, and she expressed that she was being held at the facility against her will.
On October 18, 2008, it is reported in the Nurse’s Notes at 8:00 a.m. that the resident was
found sitting in the bathroom with a large amount of blood on her clothing and in her hair
due to a gash on her head. Resident 1 reported that she felt dizzy when standing-up after
using the bathroom. Resident 1 was sent to the emergency room and returned to the
facility at Noon. She was visiting with family in her room and eating her lunch, but a
daughter reported to staff that Resident 1 had fallen again. Resident 1 was again found
sitting on the floor in her bathroom with another gash on her head and with abrasions to
her knee and cheek. Resident 1 could not explain what happened. According to a
daughter, she assisted Resident | to the toilet, and the resident requested some privacy.
The daughter left the bathroom and the fall occurred. Resident 1 was sent to the hospital
where she was admitted. CMS Ex. 9, at 29-30. At the hospital, Resident | reported that
13

she felt dizzy before both falls. The physician that prepared the history and physical
reported that it could not be determined whether the resident actually lost consciousness
either time, but he speculated that she may have been suffering a “positional vertigo-
type” problem. P. Ex. 5. Neither party provided me with a discharge summary, so it is
uncertain what her final diagnoses were.

Resident | was readmitted to Petitioner on October 21, 2008. The Nurse’s Notes reflect
that, on October 27, 2008, the tab alarm attached to the resident’s wheelchair sounde:
and the resident was found to have transferred herself to her bed. Resident 1 was
reminded to use the call light to get assistance for transfers. A Nurse’s Notes entry on
October 31, 2008, shows that Resident 1 continued to self-transfer, setting off her tab
alarm. On November 1, Resident 1 requested to go to the bank, and, on November 2,
2008, she incorrectly thought her husband had just died. The Nurse’s Notes and Weekly
Care Management Review sheets (P. Ex. 16) reflect similar periods of confusion
thereafter. The November 2 note states that the resident required frequent redirection to
request assistance with transfers. On November 3, she was asking about when she could
go home. On November 4, it is noted that Resident 1 was noncompliant with requesting
assistance for transfers. CMS Ex. 31- 34. A note on November 14, 2008, states that the
resident got lost and had to be redirected back to her room. CMS Ex. 9, at 26. A note at
Noon on November 15, 2008, indicates the resident transferred herself to the toilet and
set off her alarm. She was redirected to request assistance for transfers. At 8:15 p.m. on
November 15, 2008, the resident was found on the ground in the courtyard. The note
indicates that it was uncertain how she opened the door and that minutes before she was
seen on Wing 2 looking for her house and that she was taken back to her room. The note
does not indicate whether any alarm on her wheelchair sounded but does state that the
resident may have transferred herself to her wheelchair, suggesting the alarms in the
wheelchair were not attached. CMS Ex. 9, at 25-26.

5

The Incident Follow-up & Recommendation Form completed by the Interdisciplinary
Team (IDT or care planning team (Tr. at 271)) for the November 15, 2008, fall provides
no more detail but lists as interventions tab alarms in bed and wheelchair, medication
changes, and rehabilitation therapy. P. Ex. 30, at 1. On November 16, 2008, it is
reported the resident was propelling herself through the halls and into other resident’s
rooms requesting that someone take her home. CMS Ex. 9, at 25. A November 17 care
planning team note in the Nurse’s Notes states that tab alarms were to be placed in the
bed and wheelchair due to the November 15, 2008 fall in the courtyard. A medication
review by the treating physician was also to be requested. Also, on November 17,
Resident | transferred herself setting off the alarm in her chair. CMS Ex. 9, at 24. A
Nurse’s Notes entry on November 19, 2008, indicates that the resident does not use her
call light. CMS Ex. 9, at 23. A note on November 25, 2008, indicates Resident lwas up
and down and set off her chair alarm multiple times. A note dated November 26,
indicates the resident was up multiple times without assistance setting off her chair alarm,
and she was noted to have said that she does not always do what she is supposed to.
14

CMS Ex. 9, at 22. On November 28, 2008, it is noted that Resident 1’s tab alarms go off
frequently, and she has to be reminded over and over to use her call light for assistance.
CMS Ex. 9, at 21. A note dated December 5, 2008, indicates that the resident continued
to trip her alarms and required redirection. CMS Ex. 9, at 20. A note dated December 9,
2008, indicates that Resident 1 was frequently noncompliant with requesting assistance
with toileting. CMS Ex. 9, at 19. A note on December 13, 2008, at 7:25 p.m. indicates
that a nurse assistant found Resident on the floor and her alarm was sounding, and the tab
was still clipped to her gown. The note does not indicate whether the resident fell from
her bed or her wheelchair, but it notes that the wheelchair was away from the bedside and
the wheels were locked. CMS Ex. 9, at 17-18. A care planning team note in the Nurse’s
Notes dated December 16, 2008, indicates that: the December 13, 2008 fall was
reviewed; the resident was educated to use her call light and ask for assistance; she was
noted to have tab alarms for her bed and wheelchair at all times; she had non-skid strips
in front of her bed and closet; she was receiving restorative nursing for range of motion
and ambulation; and her Seroquel was increased. A note dated December 17, 2008, at
3:45 p.m. indicates that the resident was found standing at an outside entrance door
attempting to open the door with her tab alarm sounding, and her Wander Guard®
bracelet in place, though no mention of whether the Wander Guard® alarm sounded or
locked the door (Tr. at 346-47), which did not open. CMS Ex. 9, at 16. On December
18, 2008, Resident 1 transferred herself twice, and she was reminded to use the call light
and request assistance. On December 20, 2008, it is noted that the resident transfers
herself frequently. A note dated December 24, 2008 indicates that she frequently
transfers herself setting off her alarm. CMS Ex. 9, at 14. A late entry note for December
21, 2008, indicates that Resident 1 tends to remove her tab alarms and transfers herself.

A late entry note for December 23 also indicates that the resident frequently removed her
tab alarms and transferred herself. A December 25 note also indicates the resident
transfers herself at times. A note dated December 26, 2008 indicates that she wheels
herself in her wheelchair around barriers. A note from the morning of December 27,
2008, indicates that the resident frequently transfers herself without requesting assistance.
CMS Ex. 9, at 12-13. It is undisputed that subsequently on December 27 at about 7:35
p.m., Resident | was found in the courtyard, wet and on the ground, her wheelchair
twenty feet away, and the tab alarms in her wheelchair had not been attached. CMS Ex.
9, at 12. It is not indicated in the Nurse’s Notes whether the Resident had been in bed or
what she may have been doing prior to exiting to the interior courtyard and falling. The
Incident Follow-up & Recommendation Form completed by the IDT for the December
27, 2008 incident, indicates that Resident 1 had transferred herself from her bed, that the
nurse assistant who put her to bed had attached the tab alarms, and that the resident was
found ten minutes later in the courtyard without the tab alarms in her wheelchair having
been attached. The incident report does not state whether or not the tab alarms in the bed
sounded, but I infer they did not or the residents transfer from her bed to her wheelchair
would have been detected. It is noted on the report that the resident’s Wander Guard®
was not effective as the courtyard doors did not have the system in place. The
interventions adopted by the IDT were: to lock or block the courtyard doors; to

15

temporarily place pull tab alarms on the doors and signs that the courtyard was not to be
used between 6:00 p.m. and 6:00 a.m.; fifteen minute checks were imposed for Resident
1 but only until the doors to the courtyard were secured; and a Wander Guard® style
system was to be installed on the courtyard doors when available. P. Ex. 31, at 1; P. Ex.
38; Tr. at 399-400, 428.

Resident 1’s care plan from October 2008 identified her as at risk for falls and included
the following printed interventions with a goal of keeping her free from falls: therapies
to evaluate and treat as needed; assess medication as a contributing factor for falls; non-
skid strips by the bed and clothing cabinet; well-fitting shoes with non-slip soles; call
light in easy reach and promptly answered, with reminders and encouragement to use it;
keeping frequently used items within reach; toileting every two hours and as necessary;
bed and chair alarms checked every shift (a hand-written note indicates “tabs alarm”);
assistance of one or two staff for transfers and ambulation; assistive device for bed
mobility, transfers, or ambulation, though the type of device is not specified; ensuring the
resident had her glasses on and hearing aid operating prior to getting out of bed; and
monitoring and encouraging the use of proper footwear. Numerous hand-written entries
appear on the copy of the falls care plan provided by Petitioner. An entry dated
December 4, 2008, is for exercises to strengthen Resident 1’s bilateral lower extremities.
An entry dated December 13, 2008, possibly following the fall on that date, indicates that
the resident was to be educated to use the call light for assistance for all transfers. An
entry dated December 27, 2008, clearly after the fall on that date, indicates that the
resident is to be checked every fifteen minutes. An entry dated January 21, 2009, appears
to be instructions related to exercising. A note dated February 6, 2009, required that floor
sensor alarms be placed at the bedside. There are no interventions dated on or about the
time of the November 15, 2008 fall. P. Ex. 11, at 6. A Fall Risk Evaluation dated
October 28, 2008 indicates that non-skid strips were to be placed by the resident’s bed
and cabinet and that she was to have bed and chair alarms (P. Ex. 7, at 2) consistent with
the care plan (P. Ex. 11, at 6). The October 31 Nurse’s Notes entry refers to Resident 1
setting off her tab alarms when self-transferring. CMS Ex. 9, at 33. Thus, the IDT listing
of tab alarms in bed and chair as an intervention following the November 15 fall (P. Ex.
30, at 1; CMS Ex. 9, at 24, Tr. at 433) is not considered to be an addition or change to
Resident 1’s care plan. Similarly, following the December 13, 2008 fall, the IDT listed
educating the resident to use her call light and request assistance, non-skid strips in front
of her bed and closet, and tab alarms for her bed and wheelchair (CMS Ex. 9, at 16), but
none of these were new interventions. I see no evidence that the IDT adopted any new
interventions that were added to the resident’s care plan to address the resident’s standing
and self-transfers except the temporary fifteen-minute checks, within the days following
the December 27, 2008 fall. P. Ex. 31; CMS Ex. 9, at 11.

The evidence shows that contrary to Petitioner’s assertions, Petitioner did not do what
was reasonable to minimize the foreseeable risk that Resident 1 was going to fall on
November 15, 2008, December 13, 2008, and December 27, 2008, without regard to
16

where those falls occurred. The resident fell prior to her hospitalization on October 18,
2008. When she returned on October 21, 2008, she was assessed as at risk for falls, and
interventions including bed and chair alarms, education to use her call light for assistance
with transfers, therapies, medication assessments, non-skid strips, among others were
adopted and, presumably implemented. However, within days, it became apparent that
the resident was going to be noncompliant setting off her alarms when she self-
transferred. Her behaviors continued with no real change in her care plan and no
evidence that the care planning team or IDT actually evaluated the effectiveness of
existing interventions or considered others. She fell on November 15 and again on
December 13, 2008, and there is no evidence that the care planning team recognized a
need to do something different, despite evidence in Petitioner’s records that the resident
was actually defeating the alarms by detaching or disconnecting them. She fell again on
December 27, 2008, and Petitioner’s primary focus was to lock or bar the doors to the
courtyard rather than address Resident 1’s problem of being non-compliant with self-
transfers. Tr. at 390-95. Based upon Petitioner’s clinical records, there is a clear failure
of the care planning team to implement necessary interventions, to evaluate the
effectiveness of those interventions, and to implement new interventions as necessary to
ensure that Resident 1 received necessary care and services, specifically adequate
supervision to minimize the risk of her falling, inside or outside.

Talso conclude based on this record that there is a derivative violation of 42 C.F.R. §
483.75 (Tag F490), as the failure of management and the IDT to act appropriately in this
case is significant evidence that the facility was not being administered so to attain or
maintain the highest practicable physical, mental, and psychological well-being of each
resident.’ Petitioner’s administrator, Lori Moberly, testified that management delayed
any action with respect to the safety of resident’s in the courtyard until Resident 1’s
second fall on December 27, 2008. Tr. at 390. A single fall by a resident in the
courtyard should have triggered an investigation of the cause of the fall and corrective
action if necessary. Administrator Moberly’s admission that the risk posed to Resident 1

+ The surveyors also charged a violation of 42 C.F.R. § 483.75(0)(1) related to the
requirement that the facility have a quality assurance and assessment (QA) committee
that meets quarterly. I find it unnecessary to address this deficiency, as the deficiencies
discussed are a sufficient basis for the modest CMP imposed. However, I note that the
allegations in the SOD establish that Petitioner had a QA committee that met as required.
The theory advanced by the surveyors appears to be that the QA committee did not do its
job well in assessing and ensuring the safety of the interior courtyard. The regulation
cited, however, does not address the effectiveness of a QA committee. Rather, the
effectiveness of the administration of a facility and its provision of care and services is
more appropriately analyzed in the context of the other requirements for participation, as
I have done in this case.
17

or other resident’s by the courtyard was not evaluated until Resident 1’s second fall is an
admission that facility management was not appropriately administering and maintaining
the facility for the benefit of all residents.

Petitioner argues that, if I find a violation of 42 C.F.R. § 483.25(h), it returned to
substantial compliance within days by limiting access to the courtyard, changing policies
and procedures regarding courtyard access, installing alarms, and reassessing residents.
P. Brief at 28-29. This argument is not persuasive as these interventions, whether or not
necessary and appropriate, do not address Resident 1’s risk for falls. In fact, it was not
until February 6, 2009, that the care planning team took some new action to address
Resident 1’s risk for falls by adding to the resident’s falls care plan a requirement for a
floor sensor alarm at bedside.* P. Ex. 11, at 6. I accept that action as reflecting that the
care planning team finally did its job, evaluated the effectiveness of interventions in place
since October 2008, and then took action to implement a new intervention to address
Resident 1’s continued risk for falls.° Accordingly, I will not disturb the CMS decision
to stop accrual of the CMP on February 6, 2009.

I also conclude that the determination that Resident 1 was exposed to immediate jeopardy
was not clearly erroneous. Immediate jeopardy exists if the facility’s noncompliance has
caused or is likely to cause “serious injury, harm, impairment, or death to a resident.” 42
C.F.R. § 488.301. CMS’s determination as to the level of a facility’s noncompliance —
which includes an immediate jeopardy finding — must be upheld unless it is “clearly
erroneous.” 42 C.F.R. § 498.60(c). The Board has previously held that the regulation
imposes upon Petitioner the burden to show that the CMS determination is clearly
erroneous, and the Board has commented that it is a heavy burden indeed. Edgemont
Healthcare, DAB No. 2202, at 20 (2008) (and cases cited therein). The occurrence of

> The clinical record shows that a floor sensor alarm was applied beside the bed as a

safety intervention on December 30, 2008. CMS Ex. 9, at 10; P. Ex. 16, at 9. Who took
the initiative to add that alarm is not reflected in the documentary evidence, but Carla
Kaylor, LPN, appeared to concur with counsel that the floor alarm was initiated by
nursing staff. Tr. at 293. There are references to the presence of the floor alarm in
January 2009 and early February 2009. CMS Ex. 9, at 5; P. Ex. 15, at 28. The evidence
does not indicate if and when the IDT assessed the need for the floor alarm other than the
addition of that intervention on the care plan on February 6, 2009. P. Ex. 11, at 6. The
Nurse’s Notes entries for January and February show that Resident | continued to defeat
or ignore her tab alarms and self-transfer and do not reflect that the floor sensor alarm
was particularly effective, but it is some evidence of action by the IDT. CMS Ex. 9, at 1-
10; P. Ex. 15, at 17-29.

° 1 also note that Petitioner alleged in its plan of correction for Tag F323 that it did not
complete its corrections until February 13, 2009.
18

actual harm is not a prerequisite for a finding of immediate jeopardy (Stone County
Nursing & Rehab. Ctr., DAB No. 2276, at 19 (2009)), though the evidence in this case
shows that Resident 1 suffered some actual harm in the form of bruising with each fall.

Petitioner argues that the CMS allegations of potential harm are speculative at best and
approach the fanciful. P. Br. at 27-28. It is neither speculative nor fanciful that Resident
1 suffered severe osteoporosis with a history of pelvic fractures, and any fall was likely to
cause serious injury, harm, or impairment. Petitioner has not met its burden of showing
that the immediate jeopardy determination was clearly erroneous in the case of Resident
1.

6. A CMP of $4,250 per day from December 27, 2008 through
February 6, 2009 is reasonable.

I have concluded that Petitioner did not violate 42 C.F.R. § 483.20 (g) through (j) or
483.20(d) and ({)(1) but that Petitioner did violate 42 C.F.R. §§ 483.25(h) and 483.75,
and that the declaration of immediate jeopardy related to those violation is not clearly
erroneous. Petitioner was not in substantial compliance with program participation
requirements from at least December 27, 2008 through February 6, 2009, and there is a
basis for the imposition of an enforcement remedy for that period.

If I conclude, as I have in this case, that there is a basis for the imposition of an
enforcement remedy, and the remedy proposed is a CMP, my authority to review the
reasonableness of the CMP is limited by 42 C.F.R. § 488.438(e). The limitations are:

(1) I may not set the CMP at zero or reduce it to zero; (2) I may not review the exercise
of discretion by CMS in selecting to impose a CMP (or the CMS selection of any other
authorized remedy); and (3) I may only consider the factors specified by 42 C.F.R.

§ 488.438(f) when determining the reasonableness of the CMP amount. In determining
whether the amount of a CMP is reasonable, the following factors specified at 42 C.F.R.
§ 488.438(f) must be considered: (1) the facility’s history of noncompliance, including
repeated deficiencies; (2) the facility’s financial condition; (3) the seriousness of the
deficiencies as set forth at 42 C.F.R. § 488.404(b), the same factors CMS and/or the state
were to consider when setting the CMP amount; and (4) the facility’s degree of
culpability, including, but not limited to, the facility’s neglect, indifference, or disregard
for resident care, comfort, and safety, and the absence of culpability is not a mitigating
factor. The factors that CMS and the state were required to consider when setting the
CMP amount and that I am required to consider when assessing the reasonableness of the
amount are set forth in 42 C.F.R. § 488.404(b): (1) whether the deficiencies caused (i) no
actual harm but had the potential for minimal harm, (ii) no actual harm but had the
potential for more than minimal harm, but not immediate jeopardy, (iii) actual harm that
is not immediate jeopardy, or (iv) immediate jeopardy to resident health and safety; and
(2) whether the deficiencies are isolated, constitute a pattern, or are widespread. My
review of the reasonableness of the CMP is de novo and based upon the evidence in the
19

record before me. In reaching a decision on the reasonableness of the CMP, I consider
whether the evidence supports a finding that the amount of the CMP is at a level
reasonably related to an effort to produce corrective action by a provider with the kind of
deficiencies found, and in light of the above factors. I am not bound to defer to the CMS
determination of the reasonable amount of the CMP to impose, but my authority is
limited by regulation as already explained. I am to determine whether the amount of any
CMP proposed is within reasonable bounds, considering the purpose of the Act and
regulations. Emerald Oaks, DAB No. 1800, at 10 (2001); CarePlex of Silver Spring,
DAB No. 1683, at 14-16 (1999); Capitol Hill Cmty. Rehab. & Specialty Care Ctr., DAB
No. 1629 (1997).

The only enforcement remedy at issue is the CMP of $4,250 per day from December 27,
2008, through February 6, 2009. Because I have concluded that there was immediate
jeopardy for the entire period of noncompliance, the minimum authorized CMP is $3,050
per day. 42 C.F.R. §§ 488.438(a)(1)(i) and (d)(2). I note that the CMP of $4,250 per day
is in the bottom half of the authorized range. There is unrebutted evidence that Petitioner
was previously found noncompliant with the requirement to provide adequate
supervision, though that incident did not involve immediate jeopardy or actual harm.
CMS Ex. 14. Petitioner has not argued or presented evidence to establish an inability to
pay. I conclude that Petitioner was culpable for its failures. I conclude, based on the
required factors, that a per day CMP of $4,250 is reasonable. I specifically decline to
reduce the CMP amount, even though I concluded that Petitioner did not commit all the
violations alleged by the surveyors.

6. Other issues raised by Petitioner are without merit or are not within
my authority to decide.

Petitioner attempts to preserve additional issues for appeal. Petitioner argues that the
allocation of the burden of persuasion in this case, according to the rationale of the Board
in the prior decisions cited above, violates the Administrative Procedures Act, 5 U.S.C. §
551 et. seq., specifically 5 U.S.C. § 556(d). Request for Hearing at 6; P. Br. at 18 n.9.
Because the evidence is not in equipoise, the burden of persuasion did not affect my
decision, and Petitioner suffered no prejudice.

Petitioner also argues that the Medicare Act is violated and Petitioner is deprived of due
process if CMS is not required to submit evidence to prove it considered the regulatory
criteria established by 42 C.F.R. §§ 488.404 and 488.438(f). Request for Hearing at 6.
Here, however, CMS did provide evidence of the factors with its prehearing exchange
and brief and post hearing brief. In any event, there is no prejudice to Petitioner because
I conduct a de novo review, and Petitioner had ample opportunity to present any evidence
‘or my consideration on the factors in this proceeding.

20

Il. Conclusion

For the foregoing reasons, I conclude that Petitioner was not in substantial compliance
with program participation requirements from December 27, 2008 through February 6,
2009 and that the imposition of a CMP of $4,250 per day is reasonable.

/s/
Keith W. Sickendick
Administrative Law Judge

